Citation Nr: 0614591	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
veteran's right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

This claim was previously before the Board and remanded in 
April 2004 for additional development.  All indicated 
development has been completed, and the veteran's claim is 
properly before the Board at this time.


FINDING OF FACT

The veteran service-connected right knee disability is 
characterized by flexion limited to no less than 100 degrees, 
with loss of approximately 50 percent of range of motion 
during flare-ups, without laxity, subluxation, or 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected right knee disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, this was not done.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the certification of the veteran's case 
to the Board and notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice was also 
provided in a May 2004 letter.  The letters informed the 
veteran of the evidence required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's disability is currently rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010 (2005).  Under that code, arthritis, due to 
trauma, substantiated by x-ray findings, is to be rated as 
arthritis, degenerative.  Id.  A review of the evidence of 
record shows that x-rays beginning in September 1998 showed a 
diagnosis of osteoarthritis.  Therefore, arthritis is 
substantiated by x-ray findings.

Under 38 C.F.R. § 4.71a, DC 5003 (2005), arthritis, 
degenerative, established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
assigned with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.  Notes following the text of DC 5003 
indicate that the 20 percent and 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion, and the 20 and 10 percent ratings based 
on x-ray findings will not be utilized in rating conditions 
listed under DCs 5013 to 5024.  Id.

Limitation of motion of the knee is rated under 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261 (2005).  Under DC 5260, flexion of 
the leg is rated 10 percent when limited to 45 degrees and 20 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Full range of motion of the knee is 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (2005).

Service connection for postoperative residuals of 
osteochondral fracture of the right lateral femoral condyle 
with mild internal derangement and anterior instability was 
established in February 1979.  A 10 percent rating has been 
in effect since 1978.  The medical evidence of record shows 
that the veteran had full range of motion of his knee during 
the September 2000 VA examination.

February and June 2001 VA outpatient records show the 
veteran's right knee flexion was limited to 100 degrees.

An August 2003 VA outpatient record shows the veteran's knee 
flexion was to 140 degrees.

In June 2004, the veteran again underwent VA examination.  
Flexion was noted to be to 101 degrees actively and 114 
degrees passively.  On VA examination in March 2006 active 
motion of the right knee was 128 degrees with pain starting 
at 128 degrees.  Passive flexion was to 140 degrees.

None of these medical records show the veteran's right knee 
demonstrated flexion limited to 30 degrees, to warrant an 
increase to a 20 percent evaluation for this disability.

Under 38 C.F.R. § 4.71a, DC 5261 (2005), extension of the leg 
warrants a 10 percent disability evaluation when limited to 
10 degrees and a 20 percent disability evaluation when 
limited to 15 degrees.

As noted above, the veteran had full range of motion of his 
knee during his September 2000 VA examination.

February and June 2001 and August 2003 VA treatment records 
show the veteran's right knee extension was to 0 degrees.

During June 2004 and March 2006 VA examinations, the 
veteran's knee extension was to 0 degrees.

None of these medical records show the veteran's right knee 
demonstrated extension limited to 15 degrees, to warrant an 
increase to a 20 percent evaluation for this disability.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require it to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The veteran was evaluated for flare-ups of his right knee 
disability during his June 2004 VA examination.  The veteran 
did describe intermittent flare-ups of his right knee 
disability, when the pain went from being rated 4/10 to 
10/10.  During those times, he was unable to bear weight on 
the right leg and needed to use crutches.  During these 
flare-ups, the veteran reported he was basically 
incapacitated and stayed in his home.  He felt that the range 
of motion was reduced at least 50 percent during these 
episodes.  The examiner diagnosed degenerative arthritis of 
the right knee and noted that flare-ups caused significant 
reduction in range of motion and function as outlined in the 
examination report.

In evaluating the veteran's increased limitation of motion 
during flare-ups, the Board notes that his right knee flexion 
has never been limited to less than 100 degrees.  Therefore, 
even evaluating the evidence in the light most favorable to 
the veteran and noting his contention that he lost 50 percent 
of his range of motion during flare-ups, the Board finds that 
this results in flexion limited to approximately 50 degrees.  
However, flexion must be limited to 30 degrees to warrant an 
increase to a 20 percent disability rating under DC 5260.  
Therefore, an increase is not warranted on this basis.  The 
Board also notes that the veteran has never demonstrated any 
limitation of extension of his right knee.  Therefore, an 
increase to a 20 percent disability evaluation under DeLuca 
v. Brown, supra is not warranted under DC 5261.

In this regard, the veteran certainly has complained of, and 
the claims file reflects treatment for, a history of right 
knee pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
more than characteristic pain on motion of the right knee.  
See 38 C.F.R. §§ 4.40, 4.45.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating assigned.  There is no objective 
evidence that pain, due to disability of the right knee, 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.  Therefore, the Board finds that an 
increase to a 20 percent disability evaluation is not 
warranted under the limitation of motion codes applicable to 
the veteran's right knee disability.  38 C.F.R. § 4.71a, DCs 
5260 and 5261.

Since evaluation under the limitation of motion codes for the 
knee do not provide the veteran with an increased disability 
rating, the Board returns to the criteria associated with DC 
5003.  However, an increase to a 20 percent disability 
evaluation is also not warranted under this code.  
Specifically, the service-connected disability involves only 
one major joint, not the two or more required for a 20 
percent rating.  Therefore, an increase is not warranted 
under DC 5003.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
under all applicable diagnostic codes.

The veteran has never been diagnosed with ankylosis of his 
knee, nor has he complained of an inability to move his knee.  
Therefore, 38 C.F.R. § 4.71a, DC 5256 (2005) is not for 
application.

Under 38 C.F.R. § 4.71a, DC 5257 (2005), recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.

During the veteran's September 2000 VA examination, he denied 
any giving away of the knee.  It was noted that a May 2000 
magnetic resonance imaging study (MRI) showed intact 
ligaments and no meniscal tear.

In a February 2001 VA treatment record, he reported that his 
knee did not give way that often.  No instability was found 
on examination.

During his June 2004 VA examination, the veteran reported 
occasional buckling that did not cause him to fall.  A May 
2005 MRI showed intact ligaments and menisci.  A March 2006 
VA examination variously noted mild medial-lateral 
instability and no instability.

While a veteran may be assigned separate disability ratings 
under both DC 5003 and 5257, see VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, the Board finds that this is not warranted 
in this case.  While the veteran reported recently that he 
had giving way of his knee, the only clinical evidence of 
laxity or subluxation was on one occasion in the March 2006 
VA examination when mild medial-lateral was reported; 
however, that examination also reported no instability.  
Moreover, a May 2005 MRI showed ligaments and menisci intact.  
From a review of the record as a whole,  the Board concludes 
that an additional disability rating under 38 C.F.R. § 4.71a, 
DC 5257 is not warranted.

The veteran has not been diagnosed with dislocated semilunar 
cartilage or nonunion or malunion of the tibia and fibula.  
Therefore, 38 C.F.R. § 4.71a, DCs 5258 and 5262 (2005), are 
not for application.

The remaining diagnostic codes relevant to a knee disability 
provide only a 10 percent disability rating, that which the 
veteran already receives.  38 C.F.R. § 4.71a, DCs 5259 and 
5263 (2005).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's the right knee disability, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for traumatic a right 
knee disability is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


